DETAILED ACTION
Claims 1-5, 8-14 and 16-20 are presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/493,836, filed April 21, 2017, now U.S. Patent No. 10,668,030 B2, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/325,875, filed April 21, 2016. 

Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group I (claims 1-5, 8-9, 18), directed to a compound of formula (I), and the election of 4-methoxy-N-[(1S)-1-methyl-2-phenylethyl]-benzenepropanamine (also known as (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine, or CAS Registry No. 2141974-01-6), which is a compound of the chemical structure 
    PNG
    media_image1.png
    87
    241
    media_image1.png
    Greyscale
, which corresponds to Applicant’s instantly claimed formula (I) in which m is 1, n is 2, R1 is phenyl, R2 is 4-MeOPh, R3 is methyl, and R4 is hydrogen, as the single disclosed species of compound of formula (I), to which examination on the merits will be confined, as stated in the reply filed October 6, 2021, is acknowledged by the Examiner.
	In the claim listing filed October 6, 2021, Applicant seeks the addition of new claim 20, which is directed to the single disclosed species of compound of formula (I) elected for examination on the merits. Accordingly, new claim 20 will be included with those claims originally elected for examination. 
	Therefore, for the reasons above and those made of record at p.2-6 of the Office Action dated August 6, 2021, the requirement remains proper and is hereby made FINAL.
	Claims 10-14, 16-17 and 19 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.

	Applicant’s elected species (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine is free of prior art that would be applicable under AIA  35 U.S.C. §102 and/or 35 U.S.C. §103. As such, the search has been expanded to include other species within the genus encompassed by formula (I). As the Examiner has located art pertaining to the species (R)-N-(1-phenylpropan-2-yl)-3-phenylpropan-1-amine, Applicant’s attention is directed below to the rejection under AIA  35 U.S.C. §102(a)(1) and §103.
	Although the elected species (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine is free of the prior art as indicated above, it raises issues under nonstatutory double patenting. Such rejection is set forth below as well. 
	The Examiner takes no position on the patentability of any other compound within Applicant’s claimed general formula (I) other than (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine (the originally elected species), or (R)-N-(1-phenylpropan-2-yl)propan-1-amine (the expanded species). 

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed April 13, 2020 (three pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08, the Examiner has considered the cited references. 

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/493,836, filed April 21, 2017, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/325,875, filed April 21, 2016. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AlA 35 U.S.C. §112, except for the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/325,875, filed April 21, 2016, appears to provide adequate written description and/or enabling guidance in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for one or more claims of this application – specifically, the compounds defined in claims 1-5, 8-9, 18 and 20. 
Accordingly, the effective filing date of instant claims 1-5, 8-9, 18 and 20 presently under examination is, therefore, April 21, 2016, which is the filing date of the ‘875 provisional application. 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations - Pharmacy, 32; cited by Applicant on the 04/13/20 IDS).
Cao teaches an experimental study of the compound (R)-GZ-924 (also known as (R)-N-(1-phenylpropan-2-yl)-3-phenylpropan-1-amine; p.127, para.1) to determine its ability to decrease methamphetamine self-administration (an indication of abuse; p.125, para.1) when administered to rats (Section 3.2.12, p.148, para.1). Cao teaches that the rats were administered an intravenous 3H]DA release and that administration of (R)-GZ-924 effectively inhibited methamphetamine self-administration in the treated rats in a dose dependent manner (p.186, para.2; p.187, para.2; Fig.3.19, p.218, top panel). 
Fig.3.1 of Cao discloses the chemical structure of (R)-GZ-924 , which is
    PNG
    media_image2.png
    73
    208
    media_image2.png
    Greyscale
(Fig.3.1, p.194), in which R is hydrogen, which corresponds to Applicant’s instantly claimed formula (I), in which m is 1, n is 2, R1 is an unsubstituted aryl (phenyl), R2 is an unsubstituted aryl (phenyl), R3 is methyl, and R4 is hydrogen. 
In claim 2, Applicant recites that m is 1 and n is 2. 
In claim 3, Applicant recites that R3 is methyl, and R4 is hydrogen. 
Cao’s compound (R)-GZ-924 corresponds to Applicant’s instantly claimed formula (I), wherein m is 1, n is 2, R1 is an unsubstituted aryl (phenyl), R2 is an unsubstituted aryl (phenyl), R3 is methyl, and R4 is hydrogen.
Therefore, claims 1-3 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations - Pharmacy, 32; cited by Applicant on the 04/13/20 IDS) in view of Tedford et al. (U.S. Patent Application Publication No. 2006/0035889 A1; 2006, cited by Applicant on the 04/13/20 IDS).
Cao teaches an experimental study of the compound (R)-GZ-924 (also known as (R)-N-(1-phenylpropan-2-yl)-3-phenylpropan-1-amine; p.127, para.1) to determine its ability to decrease methamphetamine self-administration (an indication of abuse; p.125, para.1) when administered to rats (Section 3.2.12, p.148, para.1). Cao teaches that the rats were administered an intravenous methamphetamine infusion (0.1 ml over 5.9 s) via a syringe pump and catheter implanted into the right jugular vein and affixed to the skull using an acrylic head mount, allowed a 1 week recovery period following the surgery, and then trained to press one of two levers – one providing an infusion of methamphetamine (0.05 mg/kg infusion) and one providing no drug (p.149, para.1). Cao teaches that 3H]DA release and that administration of (R)-GZ-924 effectively inhibited methamphetamine self-administration in the treated rats in a dose dependent manner (p.186, para.2; p.187, para.2; Fig.3.19, p.218, top panel). 
Fig.3.1 of Cao discloses the chemical structure of (R)-GZ-924 , which is
    PNG
    media_image2.png
    73
    208
    media_image2.png
    Greyscale
(Fig.3.1, p.194), in which R is hydrogen, which corresponds to Applicant’s instantly claimed formula (I), in which m is 1, n is 2, R1 is an unsubstituted aryl (phenyl), R2 is an unsubstituted aryl (phenyl), R3 is methyl, and R4 is hydrogen. 
Cao differs from the instant claims only insofar as it does not explicitly teach that the (R)-GZ-924 is in a pharmaceutical composition with a pharmaceutically acceptable excipient (claim 8). 
Tedford et al. teaches a pharmaceutical composition of compounds for use in the modulation of methamphetamine addiction for administration via a variety of therapeutic dosage forms, including oral tablets or capsules, intravenous injection (via bolus or infusion), subcutaneous, etc. (p.6, para.[0068]). Tedford et al. teaches that injectable forms, such as for intravenous or subcutaneous injection, suitably consist of the active compound mixed with an appropriate inert liquid carrier, such as vegetable oils (peanut, cotton seed, sesame) or organic solvents (p.8, para.[0080]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in formulating Cao’s (R)-GZ-924 methamphetamine abuse reducing compound in the form of a pharmaceutical composition with a pharmaceutically acceptable excipient because Tedford et al. discloses formulating methamphetamine abuse modulating compounds into pharmaceutical compositions with a pharmaceutically acceptable excipient for administration. The formulation of Cao’s subcutaneously injected (R)-GZ-924 compound into a pharmaceutical composition with an inert liquid carrier suitable for intravenous or subcutaneous injection would have been a matter of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao’s subcutaneously injected (R)-GZ-924 compound to further include a pharmaceutically acceptable inert liquid carrier to facilitate administration for the purpose of modulating methamphetamine abuse when administered to an individual in need thereof.
In claim 9, Applicant requires that the composition comprising the compound of formula (I) is administered, e.g., intravenously, subcutaneously as an infusion, injection or depot, etc. 
Cao teaches administration of (R)-GZ-924 as a subcutaneous injection. 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-5, 8-9, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent Application No. 16/848,462. 

    PNG
    media_image3.png
    120
    206
    media_image3.png
    Greyscale
, wherein m is an integer in the range from 1 to 3; n is zero or an integer in the range from 1 to 5; R1 and R2 are each independently an aryl or heteroaryl group, which may be substituted by one or more substituents, wherein the substituents on R1 and R2 are independently selected from, e.g., amino, methoxy, fluoro, chloro, bromo, iodo, trifluoromethyl, nitro, etc.; R3 is, e.g., methyl, ethyl, propyl, isopropyl, etc.; R4 is hydrogen, methyl, ethyl, propyl, isopropyl, etc.; and R5 is hydrogen or methyl, or an enantiomer, racemate, or pharmaceutically acceptable salt thereof (copending claims 1, 4). ‘462 further limits m to 1, n to 2, R3 to methyl, and R5 to hydrogen or methyl (copending claim 2), and further limits such compound to wherein R5 is hydrogen (copending claim 3) or to R1 as, e.g., an unsubstituted phenyl or phenyl substituted with, e.g., methoxy, and R2 as, e.g., an unsubstituted phenyl or phenyl substituted with, e.g., methoxy (copending claim 5). ‘462 exemplifies specific compounds of formula (I), including the compound 
    PNG
    media_image4.png
    87
    259
    media_image4.png
    Greyscale
(in which m is 1, n is 2, R1 is unsubstituted phenyl, R2 is phenyl substituted with amino, R3 is methyl, R4 is hydrogen, and R5 is hydrogen) (copending claim 6). ‘462 further claims a pharmaceutical composition comprising a compound of formula (I) as defined above, with a pharmaceutically acceptable additive (copending claims 7-12), as well as a compound of formula (I) as defined above for use in a method of treating a substance use disorder, drug dependence or abuse, or withdrawal from drug dependence or abuse in an individual in need thereof when administered to such individual (copending claims 13-19). 
Though the ‘462 claims do not explicitly exemplify the elected species of instantly claimed formula (I) for examination on the merits, wherein m is 1, n is 2, R1 is phenyl, R2 is 4-MeOPh, R3 is methyl, and R4 is hydrogen, it is noted that the ‘462 claims provide for dependent embodiments in which such equivalent substitutions are clearly provided for and also of sufficiently narrow description to suggest the same. 


4.	Claims 1-5, 8-9, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,668,030 B2.
‘030 recites the compound (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine, (R)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine, or a pharmaceutically acceptable salt thereof, for use in a method of treating a substance use disorder of methamphetamine, drug dependence or abuse of methamphetamine, or withdrawal from drug dependence or abuse of methamphetamine in an individual in need thereof (patent claim 1). ‘030 further limits the compound to (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine hydrochloride salt (patent claim 2). ‘030 further recites that the compound is formulated into a pharmaceutical composition with a pharmaceutically acceptable excipient (patent claim 3), particularly wherein the pharmaceutical composition is administered by inhalation, topically, orally, intravenously via infusion or injection, subcutaneously via infusion, injection or depot, transdermally, or rectally (patent claim 4). 
The compound (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine of the ’030 patent claims corresponds to Applicant’s instantly elected species of compound of formula (I) for examination, wherein m is 1, n is 2, R1 is phenyl, R2 is 4-MeOPh, R3 is methyl, and R4 is hydrogen.
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-5, 8-9, 18 and 20 is proper.
Claims 10-14, 16-17 and 19 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
October 23, 2021